Case 2:15-cv-02926-DRH-SIL Document 128 Filed 08/01/19 Page 1 of 1 PageID #: 7544



                                                                    Richard C. Schoenstein, Partner
                                                                                      212.216.1120
                                                                    rschoenstein@tarterkrinsky.com



                                                      August 1, 2019

 Via ECF

 Hon. Denis R. Hurley, U.S.D.J.
 United States District Court
   for the Eastern District of New York
 100 Federal Plaza
 Central Islip, NY 11722

                Re:    Capricorn Management Systems, Inc. v. Government Employees
                       Insurance Co., 15-cv-02926-DRH-SIL

 Dear Judge Hurley:

        We represent Plaintiff Capricorn Management Systems, Inc. (“Capricorn”) and write to
 request an extension of the parties’ time to file objections to the Order, Reports and
 Recommendation of Magistrate Judge Steven I. Locke (the “R&R”), which was filed on July 22,
 2019. Pursuant to the R&R, any objections would be due to be filed on or about August 5, 2019.

         The R&R is 67 pages long and relates to four substantive motions and four motions to
 seal documents, all of which follows voluminous filings by the parties. Submitting objections in
 short order would be difficult under any circumstances, particularly in light of the specificity of
 such objections required in the relevant rules and case law. Adding to that the challenges of
 August vacation schedules, and a trial in another matter for Plaintiff’s counsel, Plaintiff seeks a
 more suitable briefing schedule from the Court.

       Accordingly, Plaintiff hereby requests that a schedule be set requiring any objections to
 the R&R to be filed on or before September 13, 2019, with all opposition papers due on or before
 November 8, 2019, and all reply papers due on or before November 22, 2019.

        There have been no previous requests to extend the time for objections to the R&R.
 There are no other pending dates in this action that would be impacted by the schedule sought.
 Defendants do not oppose this request.

                                                      Respectfully submitted,


                                                      /s/ Richard C. Schoenstein
                                                      Richard C. Schoenstein

 cc:    Counsel of Record (via CM/ECF)
